                  Case 3:21-cv-02399-SK Document 15 Filed 09/21/21 Page 1 of 2



1    STEPHANIE HINDS, CSBN 154284
     Acting United States Attorney
2    DEBORAH LEE STACHEL, CSBN 230138
     Regional Chief Counsel, Region IX
3    Social Security Administration
     MARGARET BRANICK-ABILLA, CSBN 223600
4    Special Assistant United States Attorney
5           160 Spear Street, Suite 800
            San Francisco, California 94105
6           Telephone: (510) 970-4809
            Facsimile: (415) 744-0134
7           E-Mail: Margaret.Branick-Abilla@ssa.gov
8    Attorneys for Defendant
9                                    UNITED STATES DISTRICT COURT
10                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                                         )
12   ALVIN LISING,                                       )      Case no. 3:21-cv-02399-SK
                                                         )
13          Plaintiff,                                   )      STIPULATION AND ORDER FOR
                                                         )
14          vs.                                          )      REMAND PURSUANT TO
                                                         )      SENTENCE FOUR OF 42 U.S.C. §
15                                                       )      405(g)
     KILOLO KIJAKAZI,
                                                         )
16   Acting Commissioner of Social Security,1            )
                                                         )
17          Defendant.                                   )
                                                         )
18                                                       )
19
            IT IS HEREBY STIPULATED, by and between plaintiff Alvin Lising (Plaintiff) and Kilolo
20
     Kijakazi, Acting Commissioner of Social Security (the Commissioner or Defendant), through their
21
     respective counsel of record, and with the approval of the Court, that this action be remanded for further
22
     administrative proceedings pursuant to sentence four of 42 U.S.C. § 405(g).
23
            On remand, the Appeals Council will remand the case to an administrative law judge (ALJ). The
24
     Appeals Council will instruct the ALJ to further consider the medical and testimonial evidence; reassess
25
26   1
       Kilolo Kijakazi became the Acting Commissioner of Social Security on July 9, 2021. Pursuant to Rule
27   25(d) of the Federal Rules of Civil Procedure, Kilolo Kijakazi should be substituted for Andrew Saul as
     the defendant in this suit. No further action need be taken to continue this suit by reason of the last
28   sentence of section 205(g) of the Social Security Act, 42 U.S.C. § 405(g).
     Stipulation & Order
     3:21-cv-02399-SK                             1
               Case 3:21-cv-02399-SK Document 15 Filed 09/21/21 Page 2 of 2



1
     Plaintiff’s RFC, as appropriate; take further action, as warranted, to complete the administrative record;
2
     and issue a new decision.
3
            The parties further request that the Clerk of the Court be directed to enter a final judgment in
4
     favor of Plaintiff, and against Defendant, reversing the final decision of the Commissioner.
5
                                           Respectfully submitted,
6
     Dated: September 20, 2021             LAW OFFICE OF GERI N. KAHN
7
8                                      By: /s/ Geri N. Kahn*
                                          GERI N. KAHN
9                                         Attorneys for Plaintiff
                                          [*As authorized by e-mail on Sept. 20, 2021]
10
11
12   Dated: September 21, 2021             STEPHANIE HINDS
                                           Acting United States Attorney
13
                                       By: /s/ Margaret Branick-Abilla
14                                        MARGARET BRANICK-ABILLA
15                                        Special Assistant United States Attorney
                                          Attorneys for Defendant
16
17
18                                                ORDER

19
     Pursuant to stipulation, IT IS SO ORDERED.
20
21
     Dated: September 21, 2021
22
23                                                 HON. SALLIE KIM
24                                                 United States Magistrate Judge

25
26
27
28
     Stipulation & Order
     3:21-cv-02399-SK                             2
